MOORE, J. H., Circuit Judge
(dissenting).
I respectfully dissent. In my opinion the proposed amendment to the Code of Professional Responsibility is consistent with the duties and obligations of this Court under Article V, Section 15, Florida Constitution. The fact that adoption of the proposed amendment would have peripheral ramifications should not act as an obstacle to this Court’s approval of amendments to the Code of Professional Responsibility which are needed for the Court to completely exercise its responsibilities in disciplining persons admitted to The Bar of Florida. I would approve and adopt the Petition of The Florida Bar.